
	
		I
		111th CONGRESS
		2d Session
		H. R. 4796
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2010
			Mr. Patrick J. Murphy of
			 Pennsylvania (for himself and Mr. Tim
			 Murphy of Pennsylvania) introduced the following bill; which was
			 referred to the Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to the application of Medicare secondary payer rules for certain
		  claims.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Secondary Payer Enhancement
			 Act of 2010.
		2.Calculation and
			 direct payment of MSP claims
			(a)Calculation and
			 direct reimbursement of conditional payment for settlement purposes
				(1)Section
			 1862(b)(2)(B) of the Social Security Act (42 U.S.C. 1395y(b)(2)(B)) is amended
			 by adding at the end the following new clause:
					
						(vii)(I)Voluntary calculation
				and payment of conditional paymentIn the case of a settlement,
				judgment, award, or other payment between a claimant and an applicable plan (as
				defined in paragraph (8)(F)) involving a payment made by the Secretary pursuant
				to clause (i) for items and services provided to the claimant, for purposes of
				determining the amount of reimbursement required under clause (ii) to the
				appropriate Trust Fund during the 90-day period preceding the reasonably
				expected date of such settlement, judgment, award, or other payment, the
				claimant and plan may—
								(aa)in good faith calculate the amount of
				such reimbursement required based upon available billing data for such items
				and services provided; and
								(bb)reimburse such amount to the
				appropriate Trust Fund, in accordance with regulations promulgated by the
				Secretary.
								With
				respect to a payment made under clause (i) for items and services provided to a
				claimant and subject to subclause (II), any reimbursement made in accordance
				with this subclause shall satisfy any obligation of the claimant and the
				applicable plan under this subsection.(II)Secretary’s ability to contest amount
				of paymentIn the case of a reimbursement made to the appropriate
				Trust Fund under subclause (I), during the 75-day period beginning on the date
				of such reimbursement, if the Secretary determines such reimbursement made is
				not the total amount owed under this subparagraph the Secretary shall have the
				right to contest the amount of such reimbursement made and to serve upon the
				claimant and applicable plan a final demand for the balance of the remaining
				amount so owed. The claimant or applicable plan may make a reimbursement to the
				appropriate Trust Fund in the amount of such balance determined by the
				Secretary or may pursue appeal of the amount of the reimbursement determined by
				the Secretary pursuant to the appeals process under clause (ix). In any such
				appeal, the burden of proof shall be on the claimant or applicable plan to
				demonstrate that the reimbursement made to the appropriate Trust fund under
				subclause (I) was correct.
							(viii)(I)Request for final
				demand for reimbursementIn
				the case of a settlement, judgment, award, or other payment between a claimant
				and an applicable plan (as defined in paragraph (8)(F)) involving a payment
				made by the Secretary pursuant to clause (i) for items and services provided to
				the claimant, the claimant or applicable plan may at any time beginning 120
				days prior to the reasonably expected date of such settlement, judgment, award,
				or other payment, submit to the Secretary, in accordance with regulations to be
				promulgated by the Secretary, a request for a recovery demand letter for
				reimbursement required under clause (ii) of such payment. The Secretary shall
				have 60 days to respond to such request with such final demand. Not later than
				60 days after the date of receipt of such final demand, the claimant or
				applicable plan may reimburse the appropriate Trust Fund for such payment in
				the amount identified in such final demand, in accordance with regulations
				promulgated by the Secretary. With respect to a payment made under clause (i)
				for items and services provided to a claimant, any such reimbursement made in
				accordance with this subclause shall satisfy any obligations of the claimant
				and the applicable plan under this subsection.
							(II)Failure of the Secretary to provide
				final demand for conditional paymentIn the case that the Secretary fails to
				provide a final demand for any item or service subject to reimbursement
				required under clause (ii) in accordance with subclause (I), the claimant,
				applicable plan, or an entity that receives payment from an applicable plan
				shall not be liable for and shall not be obligated to make payment subject to
				this subsection for any item or service related to the request for final demand
				for reimbursement.
							(ix)Right of appealThe Secretary shall promulgate regulations
				establishing a right of appeal and appeals process, with respect to any
				requirement under clause (ii) for a payment made under this title for an item
				or service under a primary plan, under which the applicable plan involved, or
				an attorney, agent, or third party administrator on behalf of such applicable
				plan may appeal such requirement. Such right of review shall—
							(I)include review through an administrative
				law judge and administrative review board, and access to judicial review in the
				district court of the United States for the judicial district in which the
				appellant is located (or, in the case of an action brought jointly by more than
				one applicant, the judicial district in which the greatest number of applicants
				are located) or in the District Court for the District of Columbia; and
							(II)be carried out in a manner similar to
				the appeals procedure used for purposes of subsection
				(a).
							.
				(2)Conforming
			 amendmentClause (ii) of such section is amended by inserting
			 after 60-day the following (or in the case of an
			 applicable plan and reimbursement described in clause (vii) or (viii),
			 90-day).
				3.Threshold
			(a)In
			 generalSection
			 1862(b)(2)(B)(ii) of the Social Security Act (42 U.S.C. 1395y(b)(2)(B)(ii)) is
			 amended—
				(1)by striking
			 (ii)
			 Repayment required.—A primary plan
			 and inserting the following:
					
						(ii)Repayment
				required
							(I)In
				generalA primary
				plan
							;
				and
				(2)by adding at the
			 end the following new subclause:
					
						(II)ExceptionSubclause (I) shall not apply with respect
				to the following payments under this title:
							(aa)Any
				settlement, judgment, award, or other payment by an applicable plan
				constituting a total payment obligation to a claimant of not more than
				$5,000.
							(bb)Any
				settlement, judgment, award, or other payment by an applicable plan involving
				the ongoing responsibility for medical payments not otherwise addressed in
				subclause (I), of not more than $5,000. For purposes of this subclause and with
				respect to a settlement, judgment, award, or other payment payments not
				otherwise addressed in subclause (I) involving the ongoing responsibility for
				medical payments, such payment shall include only the cumulative value of the
				medical payments made and the purchase price of any annuity or similar
				instrument.
							The
				amounts under this subclause shall be adjusted each year based on the
				percentage increase in the Consumer Price Index (rounded to the nearest
				multiple of $100) for the year
				involved..
				(b)Effective
			 dateThe amendments made by subsection (a) shall apply with
			 respect to payments made on or after 3 months after the date of the enactment
			 of this Act.
			4.Reporting
			 requirement safe harborsSection 1862(b)(8) of the Social Security
			 Act (42 U.S.C. 1395y(b)(8)) is amended—
			(1)in the first
			 sentence of subparagraph (E)(i), by striking shall be subject
			 and all that follows through the end of the sentence and inserting the
			 following: may be subject to a civil money penalty of up to $1,000 for
			 each day of noncompliance. The severity of each such penalty shall be based on
			 the intentional nature of the violation.; and
			(2)by adding at the
			 end the following new subparagraph:
				
					(I)Safe
				harborsNot later than 60 days after the date of the enactment of
				this subparagraph, the Secretary shall publish a notice in the Federal Register
				soliciting proposals, which will be accepted during a 60-day period, for the
				creation of safe harbors from sanctions imposed under subparagraph (E) under
				which entities responsible for reporting information under this paragraph will
				be deemed to have complied with the reporting requirements under this paragraph
				and will not be subject to such sanctions. After considering the proposals
				submitted pursuant to the preceding sentence, the Secretary, in consultation
				with the Attorney General, shall publish in the Federal Register, including a
				60-day period for comment, proposed safe harbors. After considering any public
				comments received during such period, the Secretary shall issue final rules
				establishing safe harbors from penalties or other sanctions under subparagraph
				(E).
					.
			5.Use of social
			 security numbers and other identifying information in reportingSection 1862(b)(8)(B) of the Social Security
			 Act (42 U.S.C. 1395y(b)(8)(B)) is amended by adding at the end (after and below
			 clause (ii)) the following sentence: Not later than one year after the
			 date of enactment of the Medicare Secondary
			 Payer Enhancement Act of 2010, the Secretary shall modify the
			 reporting requirements under this paragraph so that entities responsible for
			 reporting information under this paragraph are not required to access or report
			 to the Secretary beneficiary social security numbers or health identification
			 claim numbers..
		6.Statute of
			 limitations
			(a)In
			 generalSection
			 1862(b)(2)(B)(iii) of the Social Security Act (42 U.S.C. 1395y(b)(2)(B)(iii))
			 is amended by adding at the end the following sentence: Every action
			 brought by the United States or an officer or agency thereof under this clause
			 shall be barred unless the complaint is filed not later than three years after
			 the date of the receipt of notice of a settlement or other payment giving rise
			 to recovery of a payment made pursuant to paragraph (8)..
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply with
			 respect to actions brought on or after 6 months after the date of the enactment
			 of this Act.
			7.User
			 feeSection 1862(b) of the
			 Social Security Act (42 U.S.C. 1395y(b)) is amended by adding the following new
			 paragraph:
			
				(9)User
				fees
					(A)In
				generalBeginning 90 days
				after the date of the enactment of the Medicare Secondary Payer Enhancement Act of
				2010, and annually thereafter for the 10-year period beginning on
				such date of enactment, the Secretary shall assess and collect fees in
				accordance with this paragraph as follows:
						(i)Direct
				Conditional Payment Reimbursement FeeEach person or entity that
				submits a payment to fulfill the reimbursement requirement pursuant to
				paragraph (2)(B)(vii) shall be subject to a fee of $30 for each payment
				reimbursed to the Secretary.
						(ii)Request for
				Final Demand of Conditional Payment FeeEach person that submits a request for a
				recover demand letter of conditional payment under paragraph (2)(B)(viii) shall
				be subject to a fee of $30 for each such request submitted to the Secretary. In
				the case of a person or entity that pays a fee under this clause, such person
				or entity shall not also be subject to the fee under clause (i).
						(B)Inflation
				adjustmentFor fiscal year 2010 and subsequent fiscal years, the
				amount of the fees specified in subparagraph (A) shall be adjusted by the
				Secretary by notice, published in the Federal Register, to reflect any percent
				changes in the Consumer Price Index for all urban consumers (all items; U.S.
				city average) for the 12 month period ending June 30 of the preceding fiscal
				year.
					(C)Collection of
				unpaid feesIn any case where the Secretary does not receive
				payment of a fee assessed under subparagraph (A) by the date that is 30 days
				after the date such fee is due, such fee shall be treated as a claim of the
				United States Government subject to subchapter II of chapter 37 of title 31,
				United States
				Code.
					.
		
